MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 16 2020, 8:34 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
J. Michael Woods                                        Curtis T. Hill, Jr.
Stracci Law Group, P.C.                                 Attorney General of Indiana
Crown Point, Indiana
                                                        Ian McLean
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Luciano Galvan,                                         December 16, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-520
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        45G01-1809-F3-99



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020                  Page 1 of 15
                                       Statement of the Case
[1]   Luciano Galvan (“Galvan”) appeals his conviction by jury of Level 3 felony

      rape.1 He argues that: (1) the trial court abused its discretion in admitting

      evidence; (2) the trial court abused its discretion in instructing the jury; and (3)

      there is insufficient evidence to support his conviction. Finding no abuse of the

      trial court’s discretion and sufficient evidence to support the conviction, we

      affirm Galvan’s conviction for Level 3 felony rape.


[2]   We affirm.


                                                    Issues
                 1.       Whether the trial court abused its discretion in admitting
                          evidence.

                 2.       Whether the trial court abused its discretion in instructing
                          the jury.

                 3.       Whether there is sufficient evidence to support Galvan’s
                          conviction for Level 3 felony rape.

                                                    Facts
[1]   The facts most favorable to the verdict reveal that on September 8, 2018,

      twenty-three-year-old C.M. (“C.M.”) and several friends, including C.M.’s

      roommate, Chandler Saints (“Saints”); Saint’s boyfriend, Nicholas Obregon

      (“Obregon”); Brad Kieltyka (“Kieltyka”); and Galvan, attended another



      1
          IND. CODE § 35-42-4-1.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020    Page 2 of 15
      friend’s birthday party. While at the party, the group drank alcohol. After the

      birthday party ended at approximately 1:00 a.m., the group went to Obregon’s

      house, where they continued to drink alcohol.


[2]   By the early morning hours of September 9, 2018, C.M. was so intoxicated that

      she could not stand up. Galvan and Kieltyka took C.M. outside to get some

      fresh air and eventually decided to take C.M. home and put her to bed. The

      two men drove C.M. to the apartment that she shared with Saints.


[3]   When Galvan and Kieltyka arrived at C.M.’s apartment, the two men placed

      C.M. on her bed. They did not remove her clothes or cover her with a blanket.

      As Kieltyka started to leave, Galvan told him that he was going to stay with

      C.M. and “take care of her.” (Tr. Vol. 4 at 25). Kieltyka left Galvan at C.M.’s

      apartment and returned to the party at Obregon’s house.


[4]   Forty-five minutes later, concerned that Galvan had not returned to the party,

      Kieltyka drove back to C.M.’s apartment. As Kieltyka approached the

      building’s front door, Galvan exited the building. Kieltyka asked Galvan what

      he had been doing at C.M.’s apartment, and Galvan responded that “he had

      [had] sex with [C.M.]” (Tr. Vol. 4 at 31).


[5]   Saints, who returned to the apartment that she shared with C.M. shortly after

      5:00 a.m., discovered C.M. “laying on her back on her bed with her shirt up

      above her bra and a blanket over her, and she didn’t have any pants on, and

      there was – and her tampon was on the bed across from her like it had been

      taken out.” (Tr. Vol. 4 at 58). Saints attempted to wake C.M., who was

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 3 of 15
      unresponsive. Saints then texted Galvan and asked, “Why did you do this[?]”

      (Ex. Vol. at 115). Galvan responded, “[d]o what[?]” (Ex. Vol. at 115). Saints

      replied, “[s]omebody definitely had sex with her. They said you stayed

      behind.” (Ex. Vol. at 115). Galvan responded that he had “stayed behind . . .

      to get everything situated.” (Ex. Vol. at 115).


[6]   When C.M. woke up at noon, she was unable to remember what had happened

      the previous night. Saints telephoned Galvan, who told her that he and

      Kieltyka had taken C.M. back to her apartment, placed her on her bed, and left

      the apartment. When C.M. got on the telephone, Galvan told her the same

      thing that he had told Saints. After hanging up the phone, C.M. told Saints,

      “you know when someone sounds like they’re full of shit? This is one of those

      moments.” (Tr. Vol. 5 at 221). C.M. then left the room and vomited.


[7]   About ten minutes later, Galvan called C.M. and told her that “he didn’t know

      how to handle the situation because he’d never been in a situation before and

      that he didn’t want . . . any of it to get out to his girlfriend [but] that he had

      [had] sex with [C.M.] for just three minutes [and] that was it.” (Tr. Vol. 5 at

      223). C.M. asked Galvan if he had been coherent and had known what he was

      doing, and Galvan responded that he had. C.M. began crying and then went

      back to sleep because she “didn’t want it to be true.” (Tr. Vol. 5 at 224).


[8]   Saints and Galvan subsequently spoke on the telephone again. Galvan told

      Saints that he “was crying and shaking” and that “he was sorry.” (Tr. Vol. 4 at




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 4 of 15
       71). At some point that day, Galvan sent the following text to a group chat that

       included Obregon and three other friends:


                I had sex with [C.M.] last night and she was blacked out and I
                was starting to lose my coherence and I just feel like dying
                honestly. [Saints] called asking what happened and I didn’t tell
                her everything because I was scared to. [C.M.] asked me what
                happened and I didn’t tell her either because I was so scared. I
                couldn’t keep it a secret and knew it was horrible to keep it from
                her so I told her and she literally hates me now and I don’t blame
                her…. I’m so sorry guys I’m like crying right now and my hands
                are shaking[.] [I] feel worthless[.]


       (“the Group Text”) (Ex. Vol. at 51) .


[9]    When C.M. woke up later that evening, she contacted the Whiting Police

       Department to report that she had been raped. Saints and Obregon were with

       C.M. when police officers arrived at the apartment, and Obregon showed the

       officers the Group Text.


[10]   Responding police officers collected the jeans that C.M. had been wearing

       when Galvan and Kieltyka had brought her home. One of the officers noticed

       that the jeans were tangled with C.M.’s underwear “like . . . when somebody

       had taken them off, it appeared that like the underwear came off with the

       jeans.” (Tr. Vol. 4 at 115). The officers also collected the underwear and a

       shirt.


[11]   A police officer escorted C.M. to the hospital, where C.M. was examined by a

       nurse. The nurse used a sexual assault evidence kit to collect swabs from


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 5 of 15
       C.M.’s internal and external genitalia. The nurse also took a swab of a dried

       secretion between C.M.’s breasts. When the nurse asked C.M. if she had

       engaged in any consensual sexual activity within the preceding five days, C.M.

       responded that she had not.


[12]   A forensic DNA analyst at the Indiana State Police Lab examined C.M.’s jeans,

       underwear, shirt, and bra. The analyst determined that Galvan’s DNA was

       present on “the inside nipple areas of [C.M.’s] bra.” (Tr. Vol. 5 at 118). In

       addition, the analyst determined that there was male DNA on the crotch of

       C.M.’s underwear and jeans. However, there was not enough DNA present for

       further analysis as to the identity of the male.


[13]   The analyst also examined the swabs taken from C.M. at the hospital. The

       analyst determined that male DNA was present on the swab of C.M.’s external

       genitalia. Again, there was not enough DNA present for further analysis as to

       the identity of the male. C.M.’s internal genital swab was presumptively

       positive for blood but there was no male DNA detected. The analyst explained

       that C.M.’s menstrual cycle, which had begun two days before the swabs were

       taken, would have “help[ed] remove a lot of – any foreign DNA that might

       [have] be[en] present in that area.” (Tr. Vol. 5 at 108). The dried secretion

       swab taken from between C.M.’s breasts contained C.M.’s DNA and the DNA

       of an unknown person.


[14]   The State charged Galvan with rape on September 21, 2018, and Galvan’s jury

       trial began in January 2020. The jury heard testimony about the facts as set


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 6 of 15
       forth above. When the State asked Kieltyka what Galvan had told him when

       Kieltyka had asked Galvan what he had been “doing in [C.M.’s apartment] for

       so long,” Galvan objected on the basis of corpus delicti.2 (Tr. Vol. 4 at 30). The

       trial court overruled the objection, and Kieltyka testified that Galvan had “told

       [him] that he had had sex with [C.M.]” (Tr. Vol. 4 at 31). In addition, when

       the State asked a police officer about the Group Text that Obregon had shown

       him when the officer had been at C.M.’s apartment, Galvan again objected on

       the basis of corpus delicti. The trial court again overruled the objection and

       admitted the Group Text into evidence. Galvan did not object to C.M.’s

       testimony that Galvan told her that he had had sex with her.


[15]   Following the presentation of evidence, Galvan tendered to the trial court a

       lesser-included offense instruction for Class B misdemeanor battery. The State

       objected to the instruction, and the trial court declined to give it. The jury

       convicted Galvan of Level 3 felony rape, and the trial court sentenced him to

       nine (9) years in the Department of Correction.


[16]   Galvan now appeals his conviction.


                                                      Decision
[17]   Galvan argues that: (1) the trial court abused its discretion in admitting

       evidence; (2) the trial court abused its discretion in instructing the jury;



       2
        The corpus delicti rule provides that a crime cannot be proven only on the basis of a confession. Shinnock v.
       State, 76 N.E.3d 841 (Ind. 2017).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020                   Page 7 of 15
       and (3) there is insufficient evidence to support his conviction. We

       address each of his contentions in turn.

       1. Admission of Evidence


[18]   Galvan first argues that the trial court abused its discretion in admitting

       evidence. The admission of evidence is within the sound discretion of the

       trial court, and we will reverse only for an abuse of that discretion. Rogers

       v. State, 897 N.E.2d 955, 959 (Ind. Ct. App. 2008), trans. denied. A trial

       court abuses its discretion if its decision is clearly against the logic and the

       effect of the facts and circumstances before the court or if the court has

       misinterpreted the law. Id.

[19]   Galvan specifically argues that the trial court abused its discretion in

       admitting into evidence: (1) his statement to Kieltyka that he had had sex

       with C.M.; and (2) the Group Text. According to Galvan, “the balance of

       the evidence in the record was insufficient to establish the corpus delicti of

       the crime charged – specifically rape . . . [because] there is no independent

       evidence from which the crime of rape c[ould] be inferred.” (Galvan’s Br.

       5, 12). The State responds that “eyewitness and physical evidence in this

       case amply support such an inference.” (State’s Br. 15). We agree with

       the State.

               In Indiana, a person may not be convicted of a crime based solely
               on a nonjudicial confession of guilt. Rather, independent proof
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 8 of 15
                 of the corpus delicti is required before the defendant may be
                 convicted upon a nonjudicial confession. Proof of the corpus
                 delicti means proof that the specific crime charged has actually
                 been committed by someone. Thus, admission of the confession
                 requires some independent evidence of commission of the crime
                 charged. The independent evidence need not prove that a crime
                 was committed beyond a reasonable doubt, but merely provide
                 an inference that the crime charged was committed. The
                 inference may be created by circumstantial evidence.


       Shinnock, 76 N.E.3d at 843 (quotations and citations omitted).


[20]   Here, Galvan was charged with Level 3 felony rape. Thus, the State had to

       prove that he knowingly or intentionally had sexual intercourse with C.M. or

       intentionally caused C.M. to perform or submit to other sexual conduct when

       C.M. was unaware that the sexual intercourse or other sexual conduct was

       occurring. See IND. CODE § 35-42-4-1. Sexual intercourse is an act that

       includes any penetration of the female sex organ by the male sex organ. IND.

       CODE § 35-31.5-2-302. The statute does not require that the vagina

       be penetrated, only that the female sex organ, including the external genitalia,

       be penetrated. Smith v. State, 779 N.E.2d 111, 115 (Ind. Ct. App. 2002), trans.

       denied.


[21]   Galvan “concedes that a review of the caselaw demonstrates that Indiana courts

       have rarely found lack of corpus delicti for purposes of admitting a confession[,]”

       and we find no such lack in this case. (Galvan’s Br. 11). Specifically, our

       review of the evidence reveals that Galvan and Kieltyka took an extremely

       intoxicated C.M. to her apartment and placed her in bed. They did not remove

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 9 of 15
       her clothes or place a blanket over her. After Kieltyka had left, Galvan stayed

       at the apartment with C.M. for an additional forty-five minutes. Thereafter,

       Saints discovered C.M. lying in bed with her shirt up above her bra. C.M. was

       not wearing any pants, and she had a blanket on her. There was also a tampon

       on her bed “like it had been taken out.” (Tr. Vol. 4 at 58). Based on what she

       saw, Saints believed that “[s]omebody definitely had [had] sex with [C.M.]”

       (Ex. Vol. at 115). C.M. and Saints both spoke with Galvan on the telephone,

       and Galvan eventually told C.M. that he did not want his girlfriend to find out

       but that he “had [had] sex with [C.M.]” (Tr. Vol. 5 at 223). Galvan also told

       C.M. that he had known what he was doing.


[22]   When police officers arrived at C.M.’s apartment, the officers noticed that

       C.M.’s jeans were tangled with C.M.’s underwear “like . . . when somebody

       had taken them off, it appeared that like the underwear came off with the

       jeans.” (Tr. Vol. 4 at 115). In addition, a forensic analyst found Galvan’s

       DNA on “the inside nipple areas of [C.M.]’s bra.” (Tr. Vol. 5 at 118). The

       analyst also found male DNA on C.M.’s external genitalia and on the crotch of

       her jeans and underwear. C.M. had not had consensual sexual relations in the

       preceding five days. This evidence provides an inference that the crime of rape

       had been committed, and the trial court did not abuse its discretion in admitting

       Galvan’s statement to Kieltyka and the Group Text into evidence.


       2. Jury Instructions




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 10 of 15
[23]   Galvan next argues that the trial court abused its discretion in instructing

       the jury. Galvan specifically contends that the trial court abused its

       discretion when it declined to give his tendered lesser-included offense

       instruction for battery as a Class B misdemeanor.

[24]   In Wright v. State, 658 N.E.2d 563, 566 (Ind. 1995), the Indiana Supreme

       Court set forth a three-part test that trial courts should perform when

       called upon by a party to instruct the jury on a lesser-included offense to

       the crime charged. First, the trial court must compare the statute defining

       the crime charged with the statute defining the alleged lesser-included

       offense to determine if the alleged lesser-included offense is inherently

       included in the crime charged. Id. Second, if the trial court determines

       that an alleged lesser-included offense is not inherently included in the

       crime charged under step one, then it must determine if the alleged lesser-

       included offense is factually included in the crime charged. Id. at 567. If

       the alleged lesser-included offense is neither inherently nor factually

       included in the crime charged, the trial court should not give an

       instruction on the alleged lesser-included offense. Id. Third, if a trial

       court has determined an alleged lesser-included offense is either inherently

       or factually included in the crime charged, “it must look at the evidence

       presented in the case by both parties” to determine if there is a serious

       evidentiary dispute about the element or elements distinguishing the

       greater from the lesser offense and if, in view of this dispute, a jury could
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 11 of 15
       conclude that the lesser offense was committed but not the greater. Id. It

       is reversible error for a trial court not to give a requested instruction on

       inherently or factually included lesser offenses if there is such an

       evidentiary dispute. Id. We now apply this framework to the tendered

       lesser-included offense instruction in this case.

[25]   Battery is an inherently included lesser offense of rape. Angle v. State, 698

       N.E.2d 356, 359 (Ind. Ct. App. 1998). The only element distinguishing

       the two offenses is sexual intercourse. Id. Specifically, Class B

       misdemeanor battery occurs when a person knowingly or intentionally

       touches another person in a rude, insolent, or angry manner. IND. CODE §

       35-42-2-1. Rape, on the other hand, occurs when a person knowingly or

       intentionally has sexual intercourse with another person or intentionally

       causes another person to perform or submit to other sexual conduct. I.C.

       § 35-42-4-1. Where there is no serious evidentiary dispute about whether

       Galvan had sexual intercourse with C.M., Galvan is not entitled to the

       lesser-included battery instruction. See Gale v. State, 882 N.E.2d 808, 815

       (Ind. Ct. App. 2008) (affirming the trial court’s denial of defendant’s

       request for a lesser-included battery instruction where there was no

       serious evidentiary dispute about whether defendant had sexual

       intercourse with the victim).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 12 of 15
[26]   Here, we find no such serious evidentiary dispute. Specifically, our review of

       the evidence reveals that, as previously discussed, Galvan and Kieltyka took an

       extremely intoxicated C.M. to her apartment and placed her in bed. They did

       not remove her clothes or place a blanket over her. After Kieltyka had left,

       Galvan stayed at the apartment with C.M. for an additional forty-five minutes.

       When Kieltyka went back to C.M.’s apartment and asked Galvan what he had

       been doing at C.M.’s apartment, Galvan responded that he had “had sex with

       C.M.” (Tr. Vol. 4 at 31).


[27]   Thereafter, Saints discovered C.M. lying in bed with her shirt up above her bra.

       C.M. was not wearing any pants and she had a blanket over her. There was

       also a tampon on her bed “like it had been taken out.” (Tr. Vol. 4 at 60). Based

       on what she saw, Saints believed that “[s]omebody definitely had [had] sex with

       [C.M.]” (Ex. Vol. at 115). C.M. and Saints both spoke with Galvan on the

       telephone, and Galvan eventually told C.M. that he did not want his girlfriend

       to find out but that he had “had sex with [C.M.]” (Tr. Vol. 5 at 223). In

       addition, Galvan told C.M. that he had known what he was doing. Galvan

       then sent the Group Text to four friends telling them that he had “had sex with

       [C.M.] [when] she was blacked out.” (Ex. Vol. at 51).


[28]   When police officers arrived at C.M.’s apartment, the officers noticed that

       C.M.’s jeans were tangled with C.M.’s underwear “like . . . when

       somebody had taken them off, it appeared that like the underwear came

       off with the jeans.” (Tr. Vol. 4 at 115). In addition, a forensic analyst


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 13 of 15
       found Galvan’s DNA on “the inside nipple areas of [C.M.]’s bra.” (Tr.

       Vol. 5 at 118). The analyst also found male DNA on C.M.’s external

       genitalia and on the crotch of her jeans and underwear. C.M. had not had

       consensual sexual relations in the preceding five days. Because there is no

       serious evidentiary dispute about whether Galvan had sexual intercourse

       with C.M., the trial court did not abuse its discretion when it refused

       Galvan’s tendered instruction on the lesser-included offense of Class B

       misdemeanor battery. See Gale, 882 N.E.2d at 815.

       3. Sufficiency of the Evidence


[29]   Galvan also argues that there is insufficient evidence to support his

       conviction for Level 3 felony rape. Our standard of review for sufficiency

       of the evidence claims is well-settled. We consider only the probative

       evidence and reasonable inferences supporting the verdict. Drane v. State,

       867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the evidence or

       judge witness credibility. Id. We will affirm the conviction unless no

       reasonable fact finder could find the elements of the crime proven beyond

       a reasonable doubt. Id. The evidence is sufficient if an inference may be

       reasonably drawn from it to support the verdict. Id. at 147.

[30]   As previously discussed, in order to convict Galvan of Level 3 felony rape, the

       State had the burden to prove beyond a reasonable doubt that Galvan

       knowingly or intentionally had sexual intercourse with C.M. or intentionally

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 14 of 15
       caused C.M. to perform or submit to other sexual conduct when C.M. was

       unaware that the sexual intercourse or other sexual conduct was occurring. See

       I.C. § 35-42-4-1. Sexual intercourse is an act that includes any penetration of

       the female sex organ by the male sex organ. I.C. § 35-31.5-2-302. The statute

       does not require that the vagina be penetrated, only that the female sex

       organ, including the external genitalia, be penetrated. Smith, 779 N.E.2d at

       115.


[31]   Here, our review of the evidence, as set forth in the issues above, is sufficient to

       support Galvan’s conviction for Level 3 felony rape. Accordingly, we affirm

       Galvan’s rape conviction.


[32]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-520| December 16, 2020   Page 15 of 15